Citation Nr: 1607220	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1956 to January 1960 and August 1961 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran's appeal was previously remanded by the Board in January 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.  

The January 2013 remand specifically asked the examiner to: give a nexus opinion for all of the Veteran's diagnosed psychiatric disorders, identify the specific stressor(s) underlying the Veteran's diagnosis, and provide comment on the September 2007 medical opinion.  

In December 2013 a medical opinion was associated with the record.  The Veteran shows a history of an Axis I major depressive disorder, however no nexus opinion was provided by the December 2013 VA examiner.  The examiner stated that "the stressor related to military service would appear to satisfy 'fear of hostile military activity', if verified."  A PTSD diagnosis must specifically discuss whether the identified stressors are adequate to support a diagnosis of PTSD and whether his symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 -44; VBA Training Letter 211B (10-05), July 16, 2010.  The Board finds the examiner's vague determination without a discussion linking the diagnosis to a specific stressor problematic.  Finally, the December 2013 examiner stated that he was unable to find the September 2007 medical opinion, and therefore was unable to comment on the medical conclusions reached.  A review of VBMS indicates that an opinion which links the Veteran's service to his PTSD from P.C.F., Ph.D. dated from September 2007 is of record.  Therefore, an addendum opinion should be sought by the December 2013 examiner, or, if unavailable, the Veteran should be afforded a new examination.

The Board reiterates that the Veteran contends that his stressor occurred in Vietnam where he witnessed people being killed and was a member of a special operations group.  Personnel records indicate the Veteran served in Vietnam from February 1963 to February 1964.  The Veteran asserts he spent additional time in Vietnam serving in the Phoenix, program from1965 to 1967.  He also reports as a stressor, that he witnessed his staff sergeant being killed on November 17, 1965.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion to the December 2013 VA opinion which discussed the Veteran's PTSD.  The VA examiner should thoroughly review the Veteran's file, as well as a complete copy of this Remand in conjunction with the examination.

The VA medical opinion provider should address the following:

a) In regard to the diagnosis of PTSD, the examiner should specify as to EACH alleged stressor, whether it is adequate to support a diagnosis of PTSD; and whether the Veteran's symptoms are related to the claimed stressor.  The examiner is also asked to comment on the September 2007 medical opinion which related the Veteran's PTSD to his service.  

The Veteran's claimed stressors have included, but are not limited to: (1) witnessing people being killed, and killing two children as a member of a special operations group, (2) having fear and anxiety while serving on recon missions into Laos and, (3) witnessing the death of his staff sergeant.  

b) The examiner should also determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2015).  If a diagnosis of PTSD is deemed appropriate based on fear of hostile military or terrorist activity, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

c) In regard to psychiatric disorders other than PTSD (such as depression), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that this disorder had its onset in service or is otherwise related to service, to include his alleged in-service stressors.  

For the purposes of the examination, the examiner should assume that the Veteran's stressors have been verified.

A complete rationale for all opinions expressed must be provided.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

